Citation Nr: 0943545	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-10 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to a retroactive award of vocational 
rehabilitation training benefits under 38 U.S.C.A. Chapter 
31.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from November 1988 to 
August 1992, from October 1993 to January 1996, and from 
February 2002 to June 2005.

In March 2006, the Vocational Rehabilitation and Counseling 
Division of the RO denied the Veteran's application for 
vocational rehabilitation and employment services.  He 
appealed that decision to the Board of Veterans' Appeals 
(Board).

In April 2008, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge, sitting at the RO.  The Board 
remanded the case for additional development in September 
2008 and June 2009.  The RO confirmed and continued the prior 
denials, and returned the case to the Board.  It is now 
presented for further appellate consideration.

For the reasons set forth below, the Board finds that this 
case must again be REMANDED.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran seeks retroactive payment of vocational 
rehabilitation benefits.  He believes that at the time he 
filed his application (in 2005), additional training was 
required in order to enable him to obtain employment in his 
field of interest.  He argues, in essence, that the RO erred 
when it found that he had already overcome his vocational 
impairment at the time of his application, and did not 
require services.

The record shows that the RO last took adjudicatory action on 
the Veteran's claim in June 2009.  Shortly thereafter, VA 
published final regulations under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009)), defining VA's 
duty to notify and assist claimants in the context of a claim 
for vocational rehabilitation benefits.  See Vocational 
Rehabilitation and Employment Program-Duty to Assist, 74 
Fed. Reg. 31,854 (July 6, 2009) (to be codified at 38 C.F.R. 
§§ 21.32, 21.33).  The regulations provide, among other 
things, that VA will notify such a claimant of any 
information and evidence that is necessary to substantiate 
the claim, and inform the claimant which information and 
evidence, if any, the claimant is to provide to VA and which 
information and evidence, if any, VA will try to obtain.  Id.

The Veteran has not been provided the notice required by the 
regulations.  VA cannot rely on post-decisional documents, 
unrelated to the VCAA-such as the notification of the 
decision, the statement of the case (SOC), or a supplemental 
SOC (SSOC)-to find that the notice requirements have 
otherwise been satisfied, see, e.g., Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006), and is not readily apparent 
that lack of content-compliant notice is in this case non-
prejudicial.  Accordingly, a remand is required.  38 C.F.R. 
§ 19.9 (2009).

In February 2006, the Veteran was interviewed by a Vocational 
Rehabilitation Counselor (VRC) for purposes of evaluating his 
need for services.  The VRC concluded, among other things, 
that the Veteran had overcome the effects of his service-
connected disabilities.  Subsequently, however, in July 2006, 
service connection was established for an additional 
disability (lumbar strain), and ratings for other 
disabilities (namely, posttraumatic stress disorder (PTSD) 
and right knee strain with degenerative joint disease) were 
retroactively increased.  Additional evidence was also 
received, including evidence showing that the Veteran had 
unsuccessfully applied for a number of jobs between December 
2004 and July 2005, and that he had registered for a 
recruiting service.  Under the circumstances, the Board finds 
that it would be helpful to have the VRC review and comment 
on the new evidence.  Additional development is required.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a VCAA notice letter to the 
Veteran.  The letter should contain notice 
of the information and evidence required to 
substantiate his claim, and of his and VA's 
responsibilities for obtaining the 
information and evidence.  He should be 
given a reasonable opportunity to respond to 
the notice, and any new or additional (i.e., 
non-duplicative) evidence received should be 
associated with the record on appeal.

2.  After the foregoing development has been 
completed, arrange to have the Veteran's 
claims file and vocational rehabilitation 
folder returned to the VRC who evaluated the 
Veteran in February 2006.  The VRC should be 
asked to review the expanded record and 
prepare a supplemental report indicating the 
extent to which, if any, the information 
added to the record since February 2006 
(including evidence showing that service 
connection was later established for an 
additional disability (lumbar strain), 
retroactive to June 2005; that ratings for 
other disabilities (namely, posttraumatic 
stress disorder (PTSD) and right knee strain 
with degenerative joint disease) were 
retroactively increased; and that he 
unsuccessfully applied for a number of jobs 
between December 2004 and July 2005, and had 
registered for a recruiting service) impacts 
on her prior assessment of the Veteran's 
need for services as of the time of his 
application in 2005, or thereafter.  If the 
VRC who evaluated the Veteran in February 
2006 is not available, arrange to obtain the 
necessary information from another VRC.  A 
complete rationale should be provided for 
all opinions expressed.

3.  Thereafter, take adjudicatory action on 
the claim here in question.  If the benefit 
sought remains denied, furnish an SSOC to 
the Veteran.  The SSOC should contain, among 
other things, a citation to, and summary of, 
38 C.F.R. §§ 21.32 and 21.33.

After the Veteran has been given an opportunity to respond to 
the SSOC, the claims file and vocational rehabilitation 
folder should be returned to this Board for further appellate 
review.  No action is required by the Veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2009).

